                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

TROY ENGLISH,

                          Plaintiff,
                                                              Case Number 19-12933
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge David R. Grand
U.I.A. OF MICHIGAN,

                  Defendant.
______________________________________/

             ORDER ADOPTING REPORT AND RECOMMENDATION,
            OVERRULING OBJECTIONS, AND DISMISSING COMPLAINT

       Plaintiff Troy English filed a complaint against the Michigan Unemployment Insurance

Agency for benefits he characterizes as “back pay.”         He was allowed to proceed without

prepayment of fees, and the case was referred to Magistrate Judge David Grand for pretrial

management. Judge Grand filed a report on October 9, 2019 recommending that the complaint be

dismissed because the defendant is a state agency that is immune from suit in federal court under

the Eleventh Amendment to the United States Constitution. English filed timely objections, and

the case is now before the Court for fresh review.

                                                 I.

       English used a preprinted form to file his complaint. When asked for the basis of federal

jurisdiction, he checked the box that stated “Federal question,” but he left blank the section asking

him to list the citations to federal law or the Constitution on which he was relying. For the basis

of his claim, he wrote:

       I filed for a UIA claim, in June 2017 for being on medical in which I did not know
       you could file for that reason in which the UIA Agency told me that I cannot file or
       receive benefits for that reason, so I would like to sue the UIA, for benefits
He asks for payment of $19,844, which he says amounts to benefits from July 27, 2016 through

July 27, 2017.

       With his complaint, English also filed an application to waive the prepayment of fees,

alleging that he could not afford to pay them in advance. The Court granted the application to

allow English to proceed as a pauper.

       When a plaintiff has asked the Court to waive fees and costs because he cannot afford to

pay them, the Court has an obligation to screen the case for merit and dismiss the case if it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

Judge Grand screened the case, as he was required to do, and determined that English could not

proceed because the only defendant he sued is immune from suit. He recommended that the case

be dismissed.

                                                 II.

       English objected to this recommendation. When objections are filed, the Court must “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made,” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981), and determine whether the

recommendation should be accepted, rejected, or modified in whole or in part, 28 U.S.C. §

636(b)(1). “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately,” Walters, 638 F.2d at

950, enabling the court “to focus attention on those issues — factual and legal — that are at the

heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147 (1985).

       English’s objections do not tell us much. This is what he wrote. First objection: “My name



                                                -2-
is Troy English, and I received paper case No. 19-12933, and Magistrate Judge David R. Grand

dismissed the case about the UIA agency paying me benefits from 7/27/16 through 7/27/17, in

which I went on medical then finding out that my company II Enterprises fired me on 5/1/17, in

which I did not know that you can apply for benefits, I was released from my doctor that I could

go back to work, on 6/22/17, in which I had know job, so I would like to protest/appeal the judges

decision, on this case.” (not cleaned up).

        Second objection: “My name is Troy English and I received papers on the case No. 10-

12933 [sic] to be dismissed by Judge David R. Grand, and I am object to and seek review of this

order and report and recommendation.”

        These objections do not explain why English thinks Judge Grand was wrong when he

recommended that the complaint be dismissed as frivolous because the defendant is immune from

suit.

        A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A complaint

lacks an arguable basis in law or fact if it . . . is based on legal theories that are indisputably

meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490 U.S. at 327-

28). Dismissal on the Court’s initiative is appropriate if the complaint lacks an arguable basis

when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

        To avoid dismissal, a complaint must include “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). To state a claim based on federal law against a state actor, a plaintiff



                                                 -3-
generally invoked 42 U.S.C. § 1983. Under that statute, “a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Dominguez v. Corr.

Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Parma Heights, 437 F.3d

527, 533 (6th Cir. 2006)).

       English’s complaint says nothing about why he should be able to recover his “back pay.”

He has not pointed to any federal law, he did not say what the U.I.A. did wrong, and he did not

explain why he thinks he is entitled to any benefits at all. His complaint does not inform anyone

— not the U.I.A. or the Court — why he thinks he should be entitled to benefits, or why any federal

law would require that the U.I.A. be ordered to pay them.

       Although a pro se litigant’s complaint is to be construed liberally, Erickson v. Pardus, 551

U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants] . . . is not boundless,” Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004). Such complaints still must plead facts sufficient to

show a redressable legal wrong has been committed. Fed. R. Civ. P. 12(b); Dekoven v. Bell, 140

F. Supp. 2d 748, 755 (E.D. Mich. 2001). The screening mandated by Congress in section

1915(e)(2) includes the obligation to dismiss civil complaints filed by prospective pro se filers if

they “fail[ ] to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii);

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

       And, as Judge Grand explained, this Court does not have the authority to order the U.I.A.

to pay those benefits in any event because that state agency is immune from suit in this Court.

English has not stated a plausible claim against the U.I.A., because the Eleventh Amendment bars

suits against a state and its departments unless the state has consented to suit. Pennhurst State Sch.



                                                 -4-
& Hosp. v. Halderman, 465 U.S. 89, 100 (1984). “The state of Michigan . . . has not consented

to being sued in civil rights actions in the federal courts,” Johnson v. Unknown Dellatifa, 357 F.3d

539, 545 (6th Cir. 2004), and “Congress did not intend to abrogate the states’ Eleventh Amendment

immunity by passing section 1983,” Thiokol Corp. v. Dep't of Treasury, 987 F.2d 376, 383 (6th

Cir. 1993) (citing Quern v. Jordan, 440 U.S. 332 (1979)). Moreover, “Eleventh Amendment

immunity ‘bars all suits, whether for injunctive, declaratory or monetary relief, against the state

and its departments, by citizens of another state, foreigners or its own citizens.’” McCormick v.

Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol Corp., 987 F.2d at 381). The

U.I.A. therefore is immune from suit.

                                                III.

       After a de novo review of the entire record, it is apparent that the magistrate judge applied

the correct law in reaching his conclusion. The Court has considered the plaintiff’s objections to

the report and finds them to lack merit.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 7) is ADOPTED.

       It is further ORDERED that the plaintiff’s objections (ECF No. 9, 10) are OVERRULED.

       It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.


                                                             s/David M. Lawson
                                                             DAVID M. LAWSON
Date: December 18, 2019                                      United States District Judge




                                                -5-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on December 18, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                              -6-
